Citation Nr: 1640674	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-39 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.  

In February 2013, the Board remanded these matters for additional development after determining that new and material evidence had been received to reopen the claim for entitlement to service connection for a left shoulder disability and that the issue of entitlement to TDIU as a result of service-connected disabilities was raised by the record.

In his substantive appeal on a VA Form 9, received in December 2008, the Veteran requested a hearing before a member of the Board at his local RO.  In a January 2009 correspondence, the Veteran changed his request to a videoconference Board hearing.  An August 2012 memorandum in the claims file reflects that the Veteran contacted the RO to withdraw his request for a Board hearing.  Accordingly, the Board finds that the Veteran's request for a Board hearing has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left Shoulder Disability

In February 2013, the Board remanded the issue of entitlement to service connection for a left shoulder disability for additional development, including retrieval of VA and private treatment records.  The Veteran's service treatment records (STRs) include a November 1992 treatment record reflecting his complaint of right and left shoulder stiffness in the morning.  The Veteran has reported that he received a steroid injection for his left shoulder at Scott AFB Medical Center shortly after separation, although the Board notes that there is no such treatment record in the claims file.  Post-service private medical records from December 2006 and January 2007 reflect a diagnosed left shoulder SLAP lesion, status post-surgery.  However, the examiner who conducted the May 2014 VA examination stated that the Veteran did not have surgery for any shoulder condition.  On remand, VA should provide the Veteran with an opportunity to identify any outstanding medical records relating to his claim, including records relating to any surgical procedures, and obtain any records so identified.  

The Veteran identified records from Dr. W. as pertinent to his claim and, in May 2014, in response to VA's request for his records, Dr. W. directed VA to contact UCLA to obtain the Veteran's records.  In November 2015, VA requested authorization to obtain treatment records from UCLA, but the Veteran did not respond to VA's request to complete VA Form 21-4142, Authorization and Consent to Release Information.  As the Board is remanding the claim, VA should make another request for authorization to obtain treatment records from UCLA.  The Veteran should be informed that VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

At the May 2014 VA examination, the examiner diagnosed the Veteran with "left shoulder, [chronic] bursitis/tendonitis w/ mild impingement."  After reviewing the evidence of record, the examiner determined that the Veteran's current condition was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  The examiner stated that there was "no objective medical evidence in provided in-service records that could establish a DIRECT relationship between the Veteran's L shoulder condition and his military service."  However, the examiner's rationale is inadequate because it was based on a lack of documented medical treatment without consideration of the Veteran's lay testimony and his in-service treatment records.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the claim must be remanded for a new VA medical opinion that includes supporting rationale and consideration of all pertinent evidence of record, including the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (requiring compliance with remand instructions).  

TDIU

The Veteran is receiving compensation for several service-connected disabilities, with a combined rating of 60 percent, which have impaired his ability to perform physical activities of employment.  For example, during his April 2007 VA examination, the examiner noted the Veteran's history of back pain since service, post-service surgeries undertaken in 2003, 2004, and 2007, as well as the fact that the Veteran had stopped working in May 2006 due to his service-connected back disability and had been receiving workers compensation benefits since that time. 

The Veteran's December 2013 TDIU application suggests that there have been other periodic gaps in employment that are not explained and it is unclear whether they were the result of periods of unemployability.  While the Veteran's TDIU application indicated that he was employed at the time, he subsequently reported that he was unable to work due to his back disability and that he left employment with UCLA Facilities Management due to his back disability in March 2014; he has since reported that he is currently working as of January 2016.  See December 2013 VA Form 21-8940; March 2014 VA Form 21-0820; and January 2016 VA Form 21-0820.  Moreover, the Veteran listed a significant period of time lost from illness during one period of employment that appears to have occurred during the period on appeal.  Thus, the record is unclear as to the specific time periods the Veteran has been unemployed and which periods are the result of unemployability due to service-connected disabilities.  On remand, the Veteran should be asked to fill out an updated TDIU application clearly identifying periods of unemployability due to service-connected disabilities, and the AOJ should, as necessary, solicit employment information from the employers identified.

In the medical opinion accompanying the May 2014 VA examination, the examiner discussed how the Veteran's service-connected disabilities impair his ability to perform sedentary and physical activities of employment.  To date, the Veteran has not been afforded a VA examination with regard to the collective impact his service-connected disabilities have on his employability.  Therefore, the Board finds it necessary to afford the Veteran an examination to determine the combined effect of his service-connected disabilities on his ability to maintain substantially gainful employment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Provide the Veteran with an opportunity to identify any outstanding VA, military hospital, or private treatment records relating to his claim for service connection for a left shoulder disability, including records relating to any surgical procedures, and obtain any records so identified, following receipt of any necessary authorizations from the Veteran.  If any records identified, to include those from UCLA and Scott AFB Medical Center, are found to be unavailable, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159 (e).

2.  Contact the Veteran and ask him to clarify his employment status throughout the period on appeal since filing his June 2006 claims, to include completing a new VA Form 21-8940 and clearly identifying periods of unemployability due to service-connected disabilities.

3.  Thereafter, obtain an opinion from a VA examiner addressing the etiology of the Veteran's diagnosed left shoulder disability.  The examiner should consider the full evidence of record, to include: (a) April 1991 STR (denial of shoulder complaints); (b) November 1992 STR (Veteran's complaint of shoulder stiffness); (c) the Veteran's post-service employment and work-related injuries (see August 2008 Dr. H. private medical examination); and (d) the Veteran's lay statements of record.  The need for another examination is left to the discretion of the VA examiner offering the medical opinion.  

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any left shoulder disability found is etiologically related to any incident or event of the Veteran's active military service.

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a TDIU examination.  The claims folder should be made available to and reviewed by the examiner.  In this regard, the examiner should address as follows: 

a.  Evaluate whether the Veteran's service-connected disabilities, to include bilateral neuropathy of the lower extremities, urinary frequency and degenerative disc disease, individually or combined, but without consideration of non-service connected disabilities, impair his ability to meet the demands of a job, either sedentary or physical, and if so, the extent of the impairment.
 
b.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on work activities, such as communication, concentration, sitting, standing, walking, lifting, grasping, carrying, pushing, and pulling.

6.  Thereafter, the AOJ should re-adjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case (SSOC).  The case should then be returned to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



